EXHIBIT 99.2 INDEX OF FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-2 Statement of Assets Acquired and Liabilities Assumed at March 20, 2009 F-3 Notes to Statement of Assets Acquired and Liabilities Assumed F-4 F-1 Report of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Great Southern Bancorp, Inc. Springfield, Missouri We have audited the accompanying statement of assets acquired and liabilities assumed by GreatSouthern Bank (wholly owned subsidiary of Great Southern Bancorp, Inc.) pursuant to the purchase and assumption agreement dated March 20, 2009.The Company's management is responsible for this financial statement.Our responsibility is to express an opinion on the financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement.An audit also includes assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the statement of assets acquired and liabilities assumed referred to above ispresented fairly, in all material respects, as of March 20, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/BKD,
